               Case 17-11313-LSS         Doc 265    Filed 07/12/19    Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                            Chapter 7

 SOUPMAN LIQUIDATION LLC, et al.                   17-11313 (LSS)
                                                   (Jointly Administered)
                        Debtors.


                       NOTICE OF WITHDRAWAL OF APPEARANCE

          PLEASE TAKE NOTICE that S. Alexander Faris, Esquire hereby withdraws his

appearance as counsel for David W. Carickhoff, chapter 7 trustee of the above-captioned debtors,

(the “Trustee”) in the above-captioned cases (the “Case”), and requests that he be removed from

any applicable service lists in the Cases.

          PLEASE TAKE FURTHER NOTICE that Archer & Greiner, P.C. will continue to

represent the Trustee in the Cases.

 Date: July 12, 2019                               ARCHER & GREINER, P.C.

                                                   /s/ S. Alexander Faris
                                                   S. Alexander Faris (No. 6278)
                                                   300 Delaware Avenue, Suite 1100
                                                   Wilmington, Delaware 19801
                                                   Phone: (302) 777-4350
                                                   Fax: (302) 777-4352
                                                   E-mail: afaris@archerlaw.com




216740526v1
